Citation Nr: 0320897	
Decision Date: 08/20/03    Archive Date: 08/25/03	

DOCKET NO.  02-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder with 
depression. 

2.  Entitlement to service connection for a chronic eye 
disorder, to include cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In correspondence of May 2001, the veteran withdrew from 
consideration the issue of entitlement to service connection 
for post-traumatic stress disorder.  Accordingly, the sole 
issues for appellate consideration are those listed on the 
title page of this decision.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, to include an 
adjustment disorder with depression, is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.  

2.  A chronic eye disorder, to include cataracts, is not 
shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include an 
adjustment disorder with depression, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(c) (2002).


2.  A chronic eye disorder, to include cataracts, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of May 2001 (referenced therein), the veteran 
was informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been obtained.  A 
December 2001 statement of the case also informed the veteran 
of the pertinent law and regulations regarding VCAA.  Because 
no additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence should be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.


Factual Background

Service medical records in this case are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic acquired psychiatric disorder, or a 
chronic eye disability for which service connection might 
appropriately be granted.  At the time of a service entrance 
examination in November 1966, the veteran gave a history of 
depression and "nervous trouble."  On physical examination, 
the veteran's eyes were within normal limits.  Uncorrected 
visual acuity was 20/25 in each eye, and a psychiatric 
evaluation was within normal limits.  At the time of the 
veteran's service entrance examination, no pertinent 
diagnoses were noted.  

In a service clinical record of mid-January 1968, it was 
noted that the veteran had been hit in the right eye with the 
blade of a bayonet.  Uncorrected visual acuity was 20/30 in 
the veteran's right eye, and 20/25 in the left eye.  Physical 
examination revealed a laceration and abrasion of the cornea 
on the right.

On physical examination two days later, it was noted that the 
veteran's right eye looked good, with no evidence of 
infection.  Recommended at the time was that the veteran wore 
a patch over his eye for two days.

On physical evaluation approximately 10 days later, 
uncorrected visual acuity in the veteran's right eye was 
20/30.  The veteran's eye was described as "healed," and 
"OK," and it was recommended that he be discharged from the 
EENT clinic.  

On service separation examination in August 1970, the veteran 
voiced no ophthalmologic or psychiatric complaints.  Physical 
examination of the veteran's eyes was within normal limits.  
Uncorrected visual acuity was 20/25 in the right eye, 
corrected to 20/20.  Uncorrected visual acuity in the left 
eye was 20/50, again corrected to 20/20.  At the time of 
service separation, no pertinent diagnoses were noted.  

In a service administrative record dated in September 1970, 
it was noted that the veteran was to be discharged for 
unfitness due to drug abuse.  

In a report of Discharge Review Board proceedings dated in 
April 1978, it was noted that there existed sufficient data 
indicating that the veteran's family problems, and, 
specifically, problems dealing with his mother's health, 
might have contributed to the acts of indiscipline which led 
to his discharge.  

In a VA outpatient treatment record dated in December 1994, 
it was noted that the veteran had been experiencing problems 
with blurring and scratching in his right eye for 
approximately two weeks.  

During the course of VA outpatient treatment in early January 
1995, the veteran complained of blurred vision and a 
scratching sensation in his right eye which had been present 
for approximately two weeks.  Also noted was a "shadow" over 
the top half of his right eye.  When further questioned, the 
veteran gave a history of retinal detachment in his left eye 
in 1975, for which he had undergone surgery.  The pertinent 
diagnoses were rhegmatogenous retinal detachment-macula off 
the right eye, with a macular hole and at least five inferior 
holes; and a history of retinal detachment in the left eye, 
status post buckle/cryo in the 1970's, with current visual 
acuity of 20/40 in the left eye.  Additional diagnoses 
included PVD's bilaterally, and mild myopia in the right eye.  

A VA record of hospitalization dated in January 1995 reveals 
that the veteran was hospitalized at that time for surgery on 
his right eye.  At the time of hospitalization, the veteran 
underwent a trans pas plana vitrectomy, with endolaser and 
gas fluid exchange for rhegmatogenous retinal detachment in 
the right eye.  

A VA record of hospitalization covering the period from mid-
July to mid-August 1995 reveals that the veteran was 
hospitalized at that time for crack and alcohol dependence.  
At the time of admission, the veteran indicated that this was 
the first time he had applied for treatment for his addiction 
and drug dependence.  When further questioned, he indicated 
that he had a problem with his eyes "secondary to alcohol 
abuse."  At the time of admission, the veteran denied any 
history of prior psychiatric treatment.  He remained 
hospitalized for 6 days. During his confinement, examination 
of his eyes revealed disks which were flat, and a normal 
fundus.  His pupils were equal, round, and reactive to light 
and accommodation, with no evidence of any nystagmus.  The 
pertinent diagnoses noted at the time of discharge were 
X-crack cocaine and alcohol dependence; and passive/dependent 
personality with isolation from others.  

A VA record of hospitalization dated in January 2000 reveals 
that the veteran was hospitalized at that time for a 
depressed mood, with decreased energy and sleep, and suicidal 
ideation.  At the time of admission, the veteran admitted to 
a depressive mood of 11/2 to two years' duration, with recent 
stressors including the death of his mother, the loss of his 
job, and eviction from his home.  Adult illnesses included 
cataracts, and a detached retina.  Following examination, the 
pertinent diagnoses noted were adjustment disorder with 
depressed mood; cataracts; and a history of detached retina.  

Pursuant to the request of his accredited representative, the 
veteran was scheduled for a VA ophthalmologic examination in 
August 2002, for which he failed to report.

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include an adjustment 
disorder with depression, and for a chronic eye disorder, 
including cataracts.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  While service 
connection connotes many factors, basically it means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (2002).

In the present case, service medical records are negative for 
evidence of a chronic psychiatric disorder, to include an 
adjustment disorder with depression, and for an acquired eye 
disorder, including cataracts.  While at the time of service 
entrance, and on various occasions during service, there was 
in evidence some degree of refractive error, that is not a 
disability for which service connection might appropriately 
be granted under the applicable law and regulations.  See 
38 C.F.R. § 3.303(c) (2002).  Moreover, while in January 
1968, the veteran received treatment for a 
laceration/abrasion of his right cornea as the result of an 
incident involving the blade of a bayonet, that episode was 
acute and transitory in nature, and resolved without residual 
disability.  In point of fact, as of late January 1968, the 
veteran's right eye injury was described as "healed" and 
"OK."  On service separation examination in August 1970, a 
clinical evaluation of the veteran's eyes was within normal 
limits.  Moreover, as of the time of the veteran's separation 
from service, there was no indication that he was suffering 
from a psychiatric disorder of any kind.  



The earliest clinical indication of the presence of a chronic 
psychiatric or eye disorder is revealed by VA records dated 
in 1995, fully 25 years following the veteran's discharge 
from service.  While at that time, the veteran gave a history 
of left eye retinal detachment in 1975, this would place the 
origin of that pathology at a point in time no earlier than 
five years following the veteran's separation from service.  
Moreover, while on VA hospitalization during the months of 
July and August 1995, the veteran received a diagnosis of 
passive/dependent personality, that is not an appropriate 
subject for a grant of service connection under the 
applicable law and regulations.  See 38 C.F.R. § 3.303(c) 
(2002).  

The Board acknowledges that, as of the time of a period of VA 
hospitalization in January 2000, the veteran was felt to be 
suffering from an adjustment disorder with depressed mood, as 
well as cataracts.  However, there is no indication that 
either of those disabilities is in any way the result of any 
incident or incidents of the veteran's active military 
service.  While during course of a Decision Review Officer's 
Conference in May 2002, it was agreed that the veteran would 
be afforded a VA ophthalmologic examination in order to 
determine the relationship, if any, between his inservice 
right eye injury and the later development of cataracts, the 
veteran failed to report for that scheduled examination.  See 
38 C.F.R. § 3.655 (2002).  

In light of the aforementioned, the Board is unable to 
reasonably associate the veteran's current psychiatric 
disability (including adjustment disorder with depression) or 
eye disorder (including cataracts) with any incident or 
incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include an adjustment disorder with depression, is denied.  

Service connection for a chronic eye disorder, to include 
cataracts, is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

